Citation Nr: 0928888	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1955 to 
October 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 determination by the RO that the Veteran 
was not entitled to nonservice-connected pension benefits 
because he did not serve during a recognized period of war.

In connection with this appeal, the Veteran requested a 
personal hearing to be held at the RO.  It is unclear whether 
he wished to appear before a Decision Review Officer or a 
Board Veterans Law Judge.  In any event, he withdrew his 
hearing request in October 2008.  Accordingly, the Board will 
proceed with consideration of the Veteran's claim based on 
the evidence of record, as he has requested.  38 C.F.R. 
§ 20.704(e) (2008).  


FINDING OF FACT

The Veteran served on active duty from October 1955 to 
October 1959, which does not fall within a recognized period 
of war.


CONCLUSION OF LAW

The Veteran's active duty service does not meet the basic 
eligibility requirements for entitlement to nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board has given consideration to VCAA.  VCAA includes an 
enhanced duty on the part of VA to notify claimants of VA 
benefits as to the information and evidence necessary to 
substantiate claims for VA benefits.  VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board must make a determination as to the applicability 
of the various provisions of VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
held that VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the 
case as to the issue here on appeal.  As explained below, the 
Veteran's service does not meet the basic criteria for 
eligibility to nonservice-connected pension benefits as a 
matter of law because he did not serve on active duty during 
a period of war.  Because the law and not the evidence is 
dispositive in the instant case, additional factual 
development would have no bearing on the ultimate outcome.  
Accordingly, VCAA can have no effect on this appeal.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").

Law and Regulations 

Pension eligibility

Improved pension benefits are payable to veterans of a period 
or periods of war because of nonservice-connected disability 
or age.  See generally 38 U.S.C.A. § 1521.  


Basic entitlement exists if a veteran:

(i) Served in the active military, naval or air service for 
90 days or more during a period of war (38 U.S.C. 1521(j)); 
or

(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability (38 U.S.C. 
1521(j)); or

(iii) Served in the active military, naval or air service for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C. 1521(j)); or

(iv) Served in the active military, naval or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C. 1521(j)); and

(v) Meets the net worth requirements under § 3.274 and does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in 
§ 3.23; and

(vi) (A) Is age 65 or older; or (B) Is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.

38 C.F.R. § 3.3 (a)(3).

Period of war

For VA purposes, the term "Korean conflict" means the 
period beginning on June 27, 1950 and ending on January 31, 
1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2 (e).

For veterans who served in the Republic of Vietnam, the 
Vietnam era began on February 28, 1961 and ended on May 7, 
1975.  In all other cases, the Vietnam era began on August 5, 
1964 and ended on May 7, 1975.  38 U.S.C.A. § 101(29); 
38 C.F.R. § 3.2 (f).

There are no recognized periods of war between the Korean 
conflict and the Vietnam era.  38 C.F.R. § 3.2.

Analysis

As outlined above, to be eligible for nonservice-connected 
pension benefits, a veteran must have served during a period 
of war.  The Veteran in this case did not serve during a 
period of war.  Indeed, he served between the Korean conflict 
and the Vietnam era.  38 U.S.C.A. § 101(9), (29); 38 C.F.R. 
§ 3.2(e), (f).  Thus, he lacks the type of service that is 
necessary for eligibility for the pension that he seeks.  
38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 (a)(3).

The Veteran contends that following his period of active duty 
service, he was placed in the Naval Reserve and had "orders 
for assignment."  A review of the Veteran's DD Form 214 
reveals that following service, he was transferred to the 
Naval Reserve.  According to the DD Form 214, the Veteran's 
reserve obligation ended in October 1961.  Thus, even if he 
had periods of active duty for training, they did not occur 
during a period of war.  See generally 38 C.F.R. § 3.2.  The 
Board reiterates that at no time did the Veteran have the 
type of service necessary for eligibility for the pension he 
seeks.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 
(a)(3).

Because the Veteran did not serve on active duty during a 
period of war, he is ineligible for nonservice-connected 
pension benefits as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought).  
The claim is accordingly denied.


ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


